Citation Nr: 1113083	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  

2. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  In September 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran sought, and was granted, a 60 day abeyance period for the submission of additional evidence.  That period has lapsed; no additional evidence was received.   In October 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).    

Although the RO implicitly reopened the Veteran's claims by deciding the issues on their merits in the March 2009 supplemental statement of the case (SSOC), the question of whether new and material evidence has been received to reopen the claims must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383. The Board has characterized the claims accordingly.





FINDINGS OF FACT

1. An unappealed November 1992 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus based essentially on a finding that such disabilities were not shown to be related to his service. 

2. Evidence received since the November 1992 rating decision, including a March 2005 VA medical opinion and the Veteran's hearing testimony; tends to relate the Veteran's bilateral hearing loss and tinnitus to his service; relates to the unestablished facts necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus; and raises a reasonable possibility of substantiating the claims.

3. A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service or to any event therein.  

4. Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service or to any event therein.


CONCLUSIONS OF LAW

1. New and material evidence has been received and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2. On de novo review, service connection for bilateral hearing loss and/or tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claims of service connection for hearing loss and tinnitus, there is no reason to belabor the impact of Kent on these matters; since any Kent notice error is harmless.  

Regarding de novo review, a September 2004 letter advised the Veteran of what evidence is necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed him of disability rating and effective date criteria.  A March 2009 SSOC readjudicated the matters (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Recognizing that the duty to assist by obtaining a medical opinion attaches when a previously denied claim is reopened (See 38 C.F.R. § 3.159 (c)(4)(iii)), the Board sought a VHA medical expert nexus opinion, which was received in December 2010.  The opinion is adequate as it reflects familiarity with the evidence of record, cites to supporting clinical data, and includes an explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran was provided a copy of the opinion and was afforded adequate opportunity to respond.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

                                      New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

An unappealed November 1992 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus based essentially on a finding that his hearing loss and tinnitus were not related to his service (i.e. not manifested in service and first manifest too remote from service to be considered related to service).  That decision is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the November 1992 rating decision included: the Veteran's DD Form-214 which showed that his military occupational specialty (MOS) in service was artillery crewman; his service entrance and separation examination reports showing hearing within normal limits (by VA standards); his STRs, which are silent for complaints, findings, treatment, or diagnosis relating to hearing loss and tinnitus; and the report of an October 1992 VA examination noting that the Veteran had occasional tinnitus and probably had bilateral SNHL.  

Pertinent evidence received since the November 1992 rating decision includes the report of a March 2005 VA ear diseases examination when an examiner related the Veteran's "bilateral right" hearing loss to artillery noise trauma in service (and left hearing loss to acoustic neuroma in service) and his September 2009 Travel Board hearing testimony that he has experienced constant tinnitus since service.  
As the claims were previously denied based essentially on a finding that hearing loss and tinnitus were not shown to be related to the Veteran's service, for evidence received since to be new and material in the matters, it must relate to those unestablished facts (i.e. it must show/suggest that the Veteran's bilateral hearing loss and tinnitus are related to his active service).  

Considering the evidence received since the prior denial of the claim in November 1992, the Board finds that it is new as it was not previously of record and that it is material as it tends to suggest that the Veteran's bilateral hearing loss and tinnitus are related to service.  Significantly, the Veteran's testimony that he has had tinnitus since service is, for purposes of reopening the claim, presumed credible.  Therefore, the new evidence pertains to the unestablished facts necessary to substantiate the claims of service connection for hearing loss and tinnitus, raises a reasonable possibility of substantiating the claims, and is material.  Accordingly, the claims may be reopened.

	De Novo Review - Legal Criteria and Factual Background

As the Board finds that new and material evidence has been received and the claims may be reopened, the analysis proceeds to a de novo review by the Board.  The Veteran is not prejudiced by the Board's proceeding with de novo review of these claims without returning them to the RO for their initial de novo consideration (upon the Board's reopening of the claims) because the RO adjudicated the matters de novo before certifying the appeal for Board review.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for an organic disease of the nervous system (to include SNHL) may be awarded on a presumptive basis if such disability is manifested to a compensable degree within a year following a Veteran's discharge from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's DD Form-214 reveals that his military occupational specialty (MOS) in service was artillery crewman.  

On July 1965 service entrance examination, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
10 (15)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
0 (10)

[The figures in parentheses represent conversions of ASA to ISO (ANSI) units and are provided for data comparison purposes.]  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss or tinnitus. 

On August 1967 service separation examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
NA
0
LEFT
0
0
0
NA
0

In August 1992 the Veteran filed a claim of service connection for "hearing loss in both ears."

On October 1992 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
50
50
55
LEFT
0
10
45
55
45

Speech audiometry revealed speech recognition ability of 84 percent in each ear.  The Veteran reported occasional tinnitus.  The impression was that he probably had a bilateral SNHL.  The Veteran reported that his hearing difficulty began 20 years prior and had become gradually worse.  He reported that his tinnitus was first noticed 15 years prior without any specific date of onset.  He noted that he was exposed to combat noise for one year while in Vietnam and that he had postservice exposure to noise from carpentry for 8 years and occasional chainsaw use with ear plugs.     

A February 1995 private outpatient treatment record notes that the Veteran had moderate high frequency SNHL.  

A March 2000 private outpatient treatment record notes that the Veteran was exposed to loud noises in service and that he had high frequency SNHL "for a long time."

Another March 2000 private outpatient treatment record notes a diagnosis of probable left acoustic neuroma (causing widening of the left internal auditory canal).  

A September 2000 private outpatient treatment record notes that the Veteran had SNHL.  

An October 2001 private outpatient treatment record notes that the Veteran was status post removal of an acoustic neuroma of the left ear.  

A March 2004 private outpatient treatment record notes that the Veteran had bilateral hearing loss. 

In a June 2004 letter, K.A., M.S., CCC/a notes that the Veteran had precipitously sloping moderate to severe hearing loss in the right ear and profound hearing loss in his left ear.  Word recognition scores were 80 percent in the right ear and 64 percent in the left ear.  

In his August 2004 claim the Veteran reported that his hearing loss and tinnitus had their onset in 1967.  

On March 2005 VA ear diseases examination, the examiner indicated that the Veteran had a bilateral (right sensorineural) hearing loss most likely from artillery noise trauma in service.  It was noted that the Veteran reported he had tinnitus since service, and that he would be referred for audiological evaluation.

On March 2005 VA audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
55
55
65
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 0 percent in the left ear.  The Veteran reported exposure to loud noise in service from artillery and combat.  His postservice noise exposure included working as a carpenter for 8 years, in a seed plant for 30 years, and from pheasant hunting.  He reported that he used to have constant bilateral tinnitus since service but that now he only had it in the right ear.  The diagnosis was moderate to moderately severe SNHL in the right ear and profound SNHL in the left ear.  The examiner opined that the Veteran's left ear hearing loss was the result of an acoustic neuroma, and much less than 50 percent likely attributable to military service.  She also stated that it appeared less than 50 percent likely that the Veteran's right ear hearing loss was attributable to military service.  She noted that the Veteran had normal hearing at entry and discharge from service and that the right ear hearing loss did not show the characteristic noise notch usually associated with noise-induced hearing loss.  The examiner further noted that the first report of tinnitus was 10 years post-discharge, which appeared too remote from time of service [to be related to service].    

In an April 2007 letter, M.N., M.D. stated that the Veteran had a profound left ear hearing loss caused by removal of an acoustic neuroma and that he had sloping sensorineural hearing loss in the right ear that may have been related to noise exposure.  He also stated that artillery firing that the Veteran was around may have contributed to his hearing loss in the right ear. 

At the September 2009 Travel Board hearing the Veteran testified that he experienced nightly tinnitus after firing 200 round salvos when assigned to a howitzer and that after service he experienced intermittent tinnitus which was not as severe as when he was exposed to artillery noise.  He related that he had post-service exposure to noise in construction work and at a seed plant. He believed that his hearing loss was due to acoustic trauma in service. 

In a December 2010 response to the Board's request for a VHA medical advisory opinion M.B.R., M.D. (an otolaryngologist) stated: 

1) It is less than likely (less than a 50 percent probability) that the Veteran's right ear hearing loss is related to his service as audiograms at entry and discharge from service showed normal hearing sensitivity at all test frequencies in both ears.  The pattern of current hearing loss in the right ear is not typical for a primarily noise-induced hearing loss.  

2) The etiology of acoustic neuromas is unknown, but sporadic defects in tumor suppressor genes are suspected to play a role in the development of these tumors in some individuals.  He noted that it has been suggested that prolonged exposure to loud noise may contribute to the development of these tumors, but this is not a consistent finding and the association is not strong enough to prove causation.  He added that acoustic neuroma is not one of the conditions associated with Agent Orange.  He summarized that it is less than likely (less than a 50 percent probability) that the Veteran's acoustic neuroma is related to disease or injury during his active service.  

3) It is less than likely (less than a 50 % probability) that the Veteran's tinnitus is related to his service (to include noise trauma therein).  He noted that there was no complaint of subjective tinnitus at the time of discharge from service.  He added that tinnitus is frequently associated with high frequency SNHL such as the Veteran has, but that the hearing loss is most likely due to the Veteran's genetic predisposition, age, and cumulative effects of a lifetime of both occupational and recreational noise exposure.  

There is conflicting medical evidence that is critical to the determinations in these matters.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Hearing loss 

The Veteran alleges that he has bilateral hearing loss as a result of exposure to acoustic trauma from artillery in service.  It is reasonably shown (based on his MOS and related testimony) that the Veteran had exposure to noise trauma in service (the accounts of which the Board finds no reason to question).  However, the Veteran's STRs (including his service separation examination report) do not show a hearing loss disability.  Furthermore, there is no evidence that SNHL was manifested in the first year following the Veteran's discharge from active duty.  Consequently, service connection for a hearing loss disability of either ear on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  Under these circumstances, what is required to establish service connection for the Veteran's hearing loss disability is that there must be competent evidence that such disability is causally related to his service/noise trauma therein.  

The March 2005 VA examiner, R.M., opined that the Veteran had a bilateral (right sensorineural) hearing loss most likely from noise exposure in the artillery (in service).  Notably, the U.S. Court of Appeals for Veterans Claims (Court) has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  The opinion is by a medical professional competent to offer it, but provides no supporting explanation of rationale and cannot be assigned any probative weight either in support of or against the Veteran's claim.

The March 2005 VA examiner M.G., M.A. CCC-A, opined that the Veteran's left ear hearing loss was the result of an acoustic neuroma, and much less than 50 percent likely attributable to military service and that it appeared less than 50 percent likely that the Veteran's right ear hearing loss was attributable to military service as he had normal hearing at entry and discharge from service and the right ear hearing loss did not show the characteristic notch usually associated with noise-induced hearing loss.  She further opined that the first report of tinnitus was 10 years post-discharge, which appeared too remote from time of service to be related to service.  As the opinion is by a medical professional competent to provide it, cites to supporting factual data, and includes an explanation of rationale, it is probative evidence in this matter.      

In April 2007 M.N., M.D., opined that the Veteran had sloping sensorineural hearing loss in the right ear that may have been related to noise exposure and that artillery firing that the Veteran was around may have contributed to his hearing loss in the right ear.  This opinion lacks substantial probative weight as it is phrased in terms (i.e., "may have") that are general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).

In December 2010 M.B.R., M.D., opined that it is less than likely (less than a 50 percent probability) that the Veteran's right ear hearing loss is related to his service as audiograms at entry and discharge from service showed normal hearing sensitivity at all test frequencies in both ears and that the pattern of current hearing loss in the right ear is not typical for a primarily noise-induced hearing loss.  He opined that the etiology of acoustic neuromas may be associated with noise exposure but that this is not a consistent finding and the association is not strong enough to prove causation.  He added that acoustic neuroma (to which a private provider related left ear hearing loss) is not one of the conditions associated with Agent Orange.  The consulting ENT expert summarized that it is less than likely (less than a 50 percent probability) that the Veteran's acoustic neuroma (and by inference his left ear hearing loss) is related to disease or injury during the Veteran's active service.  The VHA consulting physician is a medical doctor, by training and profession, (specializing in otolaryngology) and is clearly competent to provide the opinion.  He expressed familiarity with the factual record, cited to pertinent clinical data, and explained the rationale for the opinions given.  Given his acknowledged expertise, his opinion is highly probative evidence in these matters, and the Board finds it persuasive.  

Finding the opinions of the VHA consulting physician and March 2005 audiologist examiner to be the most probative evidence in the matter of a nexus between the Veteran's hearing loss and his service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.

Tinnitus on de novo review

The Veteran alleges he has tinnitus as a result of exposure to noise trauma during service.  It is not in dispute that he now has tinnitus (as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints).  As noted above, the Veteran's exposure to noise trauma in service is not in dispute.  However, tinnitus was not reported in service.  To the extent that he seeks to establish by his more recent accounts that he had the onset of tinnitus in service and continuity of the disability since, the Board finds his accounts to be not credible.  This is so because they are self-serving; the initial documented accounts by the Veteran to the effect that he has had tinnitus since exposure to noise trauma in service were not provided until after he became involved in the compensation-seeking process (more than 25 years postservice).  The absence of any corroborating medical evidence supporting the Veteran's assertions, in and of itself, does not render his lay statements and hearing testimony incredible; however, the absence of such evidence is for consideration in assessing his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The absence of any documented complaints of tinnitus during the intervening decades between service and when tinnitus was first clinically reported (in June 1992) - which he recently claims has been present on and off since 1967 - is strong and persuasive evidence weighing against his accounts that tinnitus began in service and has persisted continuously since.  In determining whether statements submitted by a Veteran are credible, the Board may also consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's accounts have been inconsistent.  While on October 1992 VA examination he reported that he had noticed tinnitus for 15 years (without any specific date of onset, but based on the reported duration since approximately 1977); in his later claim to reopen he indicated he had the onset of tinnitus onset in1967 (the year of his separation from service); and in his hearing testimony he reported the onset of tinnitus in service.  

Consequently, service connection for tinnitus on the basis that it became manifest in service and persisted is not warranted. 

What is therefore required to establish service connection for the tinnitus is competent evidence that relates such disability to the Veteran's service (to include his exposure to noise trauma therein).  

The March 2005 VA examiner M.G., M.A. CCC-A noted that the first report of tinnitus 10 years post-discharge, appeared too remote from time of service [i.e., to support a finding of a nexus to service].  The Board finds this opinion both competent and probative for the reasons that were outlined above.  

In December 2010 M.B.R., M.D., an ENT expert, opined that it is less likely than not (less than a 50 % probability) that the Veteran's tinnitus is related to his service (to include noise trauma therein).  He noted that there was no complaint of subjective tinnitus at the time of discharge from service.  He added that tinnitus is frequently associated with high frequency SNHL such as the Veteran has, but that the hearing loss is most likely due to the Veteran's genetic predisposition, age, and cumulative effects of a lifetime of both occupational and recreational noise exposure.  For the reasons previously stated, Board finds this opinion to be persuasive.  

Significantly, while the Veteran's accounts (deemed not credible) allege the onset of tinnitus in service (and continuity thereafter), the earliest clinical notation of tinnitus was in 1992, more than 25 years postservice.  A lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is of itself a factor for consideration against a finding that such disability is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied.


ORDER

The appeal to reopen the claim of service connection for bilateral hearing loss is granted; however, service connection for bilateral hearing loss is denied on de novo review.

The appeal to reopen the claim of service connection for tinnitus is granted; however, service connection for tinnitus is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


